Citation Nr: 1750960	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DMII), to include as due to exposure to herbicide agents, such as Agent Orange (AO).

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicide agents, such as AO.

3.  Entitlement to service connection for hypertension (HTN), to include as due to exposure to herbicide agents, such as AO.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In this decision, the Board is denying service connection for DMII, CAD, and HTN.


FINDINGS OF FACT

1.  The Veteran's service personnel and treatment records do not show that the Veteran had service in the Republic of Vietnam (Vietnam).

2.  The Veteran had service in the Republic of Korea (Korea) and Thailand.

3.  The Veteran's service personnel records do not show that the Veteran had service in defensive positions in Korea or regular duty on the perimeter of an air base in Thailand.

4.  The Veteran was not exposed to herbicide agents, or AO, during active service.

5.  The Veteran's DMII, CAD, and HTN did not have onset in service, did not manifest within one year of separation from service, and are not otherwise the result of a disease or injury incurred in service.





CONCLUSION OF LAW

The criteria for service connection for DMII, CAD, and HTN are not met.  38 U.S.C.A. § 1101, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The Veteran claims he is entitled to service connection for DMII, CAD, and HTN which he asserts are all the result of exposure to AO in service.  For the reasons that follow, the Board finds that the Veteran's claimed disabilities were not incurred in or as a result of service.  As such, service connection is not warranted.

As a preliminary matter, the Board finds that the record on appeal establishes that DMII, CAD, and HTN were not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of any of these conditions, and his medical examination was normal in all pertinent respects on separation from service in March 1975.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PUHLES" notes a "1" in each category, which is reflective of a high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Moreover, on his separation Report of Medical History, the Veteran affirmatively denied sugar or albumin in his urine, heart trouble, and high or low blood pressure.  The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.

Based on the records, the Veteran's diagnoses are more than 33 years after separation from service.  In fact, the record reflects that his heart disability was not noted in the record until February 2008.  The Veteran did not seek treatment for HTN at a VA Health Center until June 2010, approximately 35 years after separation.  His cardiologist recommended use of diabetic medications in May 2011, approximately 36 years after service separation.  Based on the foregoing, the Board finds that service connection for DMII, CAD, and HTN is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307.

The Veteran contends that his DMII, CAD, and HTN are causally related to exposure to Agent Orange in service.  On his claim for benefits, the Veteran stated that he served in Korea but had a layover in Vietnam.  In a later statement, the Veteran reported that he served three tours in Korea "but also did temporary duty in Thailand and Vietnam" and was exposed to AO in each area.  Department of Defense records confirm that herbicide agents, to include AO, were used to defoliate the fields of fire between the front line defensive positions and the south barrier fence, in a strip or lane 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line" between April 1968 and July 1969.  The Veteran had service in Korea beginning April 1969.  However, the evidence is not indicative of service in the affective areas.

The Veteran's service personnel records also show service in Thailand with an occupational specialty of cook.  VA Memorandum for the Record Subject: Herbicide use in Thailand during the Vietnam Era show Department of Defense testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, Near Pranburi, Thailand.  The Veteran served in Thailand from May 1971 to December 1971.  Army veterans must have been a member of a military police (MP) unit or assigned an MP military occupational specialty whose duty placed him at or near the base perimeter.  The Veteran's military specialty would not have required him to have regular duty on the perimeter of the air base where he was stationed.

The Veteran's service personnel and service treatment records show no service in Vietnam, and the Veteran has provided no evidence to substantiate his statement.  Extensive search by the VA has also yielded nothing to substantiate his claim.

The Board acknowledges that the Veteran suffers from DMII, CAD, and HTN; but the weight of the evidence does not demonstrate that he was exposed to herbicide agents in service.  The Department of Defense reports that no herbicide agents were sprayed in the DMZ itself.  Additionally, the Veteran's MOS does not support exposure to herbicide agents while in Thailand.  The record does not support the Veteran's claims of service or a layover in Vietnam.  Based on the record, the evidence does not rise to the level of equipoise that the Veteran was exposed to herbicides; thus the Board must deny the Veteran's claim for service-connection on the basis of exposure to herbicide agents.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for DMII, CAD, and HTN is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


